DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 09/23/2021.  In virtue of this filing, claims 23-44 are currently presented in the instant application. Claims 1-22 are canceled.
Drawings
The drawing submitted on 09/23/2021 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-33, 35 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-12 and 14-17 of U.S. Patent No.: 11,133,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 23-33, 35 and 37-38 in the current application have the same scope of claimed inventions with obvious wording variations.
17/483,230						Patent No.: 11,133,603
Claim 23			same			claim 1 + claim 2
Allowable Subject Matter
Claims 34, 36 and 39-44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 34, the prior art made of record fails to clearly teach or fairly suggest the feature of one beam forming channel includes active power control circuitry configured to selectively control DC power consumption of the beam forming channel based on a power control parameter for the beam forming channel for at least one of (1) reducing DC power consumption of the phased array system or (2) selectively changing the effective directivity of the phased array system.
Regarding claim 39, the prior art made of record fails to clearly teach or fairly suggest the feature of a phased array system for controlling the directivity of a beam-formed signal, the system comprising: a plurality of beam forming elements; a plurality of beam forming integrated circuits according to claim 23; and a beam forming controller configured to pre-program the selected register set associated with each beam forming channel with the operating parameters for changing the directivity characteristics of the beam-formed signals of the plurality of beam forming integrated circuits and to produce the fast beam switching control signals to cause simultaneously switching of the plurality of beam forming channels of the plurality of beam forming integrated circuits to the pre-programmed operating parameters from the selected register set of the corresponding register bank to change the directivity characteristics of the beam-formed signals of the plurality of beam forming integrated circuits.
Regarding claim 42, the prior art made of record fails to clearly teach or fairly suggest the feature of a method for controlling the directivity of a beam-formed signal in a phased array system having a plurality of beam forming elements, a plurality of beam forming integrated circuits according to claim 23, and a beam forming controller, the method comprising: pre-programming, by the beam forming controller, the selected register set associated with each beam forming channel with the operating parameters for changing the directivity characteristics of the beam-formed signals of the plurality of beam forming integrated circuits; and producing, by the beam forming controller, the fast beam switching control signals to cause simultaneously switching of the plurality of beam forming channels of the plurality of beam forming integrated circuits to the pre-programmed operating parameters from the selected register set of the corresponding register bank to change the directivity characteristics of the beam-formed signals of the plurality of beam forming integrated circuits.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649